Citation Nr: 0512049	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  97-31 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1987 to 
March 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied an evaluation greater than 30 percent 
for service-connected bronchial asthma.  The veteran 
subsequently perfected this appeal.

In October 1998 and June 2001, the Board remanded the case 
for further action.  In May 2003, the Board undertook 
additional development pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  In November 2003, the Board remanded the case for 
readjudication.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In February 2001, the veteran was notified that his requested 
hearing before a member of the Board sitting at the RO was 
scheduled for March 2001.  The veteran failed to report.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2.  Pulmonary function tests (PFT's) do not indicate FEV-1 
(post) of 40 to 55 percent of predicted; or FEV-1/FVC (post) 
of 40 to 55 percent.  

3.  Current medical evidence of record does not show monthly 
visits to a physician for required care of exacerbations or 
that the veteran requires intermittent courses of systemic 
corticosteroids.  

4.  Objective evidence does not show that the veteran's 
bronchial asthma requires frequent hospitalizations or causes 
marked interference with employment beyond that contemplated 
in the schedular standards.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
bronchial asthma are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.97, Diagnostic Code 
6602 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2004, the Appeals Management Center (AMC) notified 
the veteran that it was working on his appeal for an 
increased evaluation for bronchial asthma.  The veteran was 
notified of the evidence necessary to substantiate his claim 
for increase and was advised of his and VA's respective 
obligations with regard to obtaining evidence.  Specifically, 
that VA was responsible for obtaining relevant records from 
any federal agency and that VA would make reasonable efforts 
to obtain relevant records not held by a federal agency.  The 
veteran was informed that he must provide enough information 
about the records so that VA could request them and that it 
was his responsibility to make sure that VA received all 
requested records not in the possession of a Federal 
department or agency.  

The June 1997 statement of the case (SOC), the August 1997 
supplemental statement of the case (SSOC), the June 1998 
SSOC, the December 1999 SSOC, the June 2000 SSOC, the July 
2002 SSOC, and the November 2004 SSOC collectively notified 
the veteran of the laws and regulations pertaining to his 
appeal.  These documents also advised the veteran of the 
evidence of record, of the adjudicative actions taken, and of 
the reasons and bases for denial.  

The claims folder contains records from the VA medical center 
(VAMC) in Detroit, a statement from Dr. H.D., and records 
from Dr. G.B. and Dr. A.T.  The veteran was provided VA 
examinations in April 1997 and June 2002.  

In November 1998, the RO requested that the veteran submit a 
copy of a June 10, 1997 PFT or that he submit an 
authorization for release of records.  In March 1999 and July 
2001, the RO again requested this information.  In March 
2004, the AMC asked the veteran to identify all non-VA health 
care providers where he had received emergency treatment for 
his asthma since July 2001.  He was also requested to submit 
authorizations for the release of medical records, to include 
any hospitalizations at Sinai-Grace Hospital.  The veteran 
has not submitted additional information or authorizations 
for the release of records.  The veteran has essentially been 
advised that evidence confirming his reported medical 
treatment is not of record and he has been given various 
opportunities to submit the needed evidence or to provide 
relevant authorizations.  The Board notes "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was originally granted service connection for 
bronchial asthma in September 1993 and assigned a 30 percent 
evaluation effective March 10, 1993.  In February 1997, the 
veteran submitted a claim for an increased evaluation.  He 
reported that he suffered at least 40 asthmatic attacks in 
1996, which prevented him from working for at least two 
weeks.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

VA ascertained the severity of the veteran's bronchial asthma 
pursuant to Diagnostic Code 6602.  Effective October 7, 1996, 
bronchial asthma is rated as follows: FEV-1 of 71 to 80 
percent predicted, or FEV-1/FVC of 71 to 80 percent, or 
intermittent inhalational or oral bronchodilator therapy (10 
percent); FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC 
of 56 to 70 percent, or daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication (30 percent); FEV-1 of 40 to 55 percent predicted, 
or FEV-1/FVC of 40 to 55 percent, or at least monthly visits 
to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids (60 percent); and FEV-1 
less than 40 percent predicted, or FEV- 1/FVC less than 40 
percent, or more than one attack per week with episodes of 
respiratory failure, or requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications (100 percent).  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2004).  

Supplementary information published with the promulgation of 
the amended rating criteria notes that The American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommends testing for pulmonary function 
after optimum therapy and suggests that post-bronchodilator 
findings are the standard basis of comparison of pulmonary 
function.  See 61 Fed. Reg. 46,723 (Sept. 5, 1996).  

The Board has reviewed the PFT's of record.  Pre-medication 
testing in January 1996 indicated severe obstruction as well 
as low vital capacity, possibly from a concomitant 
restrictive defect.  FEV-1 was 27 percent of predicted and 
FEV-1/FVC was 62 percent.  Pre-medication testing in February 
1997 indicated moderate obstruction as well as low vital 
capacity, possibly from a concomitant restrictive defect.  
FEV-1 was 56 percent of predicted and FEV-1/FVC was 72 
percent.  Post-bronchodilator (post-drug) results, however, 
were not provided and the Board does not consider these 
results adequate for rating purposes.  

A June 1997 statement from Dr. G.B. indicates that a repeat 
PFT was performed that day showing a decrease in FEV-1 from 
71 percent to 62 percent.  As discussed, the actual PFT 
report is not of record despite various attempts to obtain 
this information.  It is not clear from this statement 
whether this value is based on pre or post-drug testing.  
Even assuming a post-drug value, it does not meet the 
criteria for a 60 percent evaluation.  

In April 1997, post-drug FEV-1 was 81 percent of predicted 
and FEV-1/FVC was 83 percent.  In June 2002, post-drug FEV-1 
was 77 percent of predicted and FEV-1/FVC was 84 percent.  On 
review, there is no evidence of post-drug FEV-1 of 40 to 55 
percent predicted, or; post-drug FEV-1/FVC of 40 to 55 
percent.  Therefore, a 60 percent evaluation is not warranted 
based on PFT findings.  

Under the rating criteria currently in effect, a 60 percent 
evaluation may be awarded based on findings other than PFT 
results.  A March 1997 statement from Dr. H.D. indicates that 
the veteran was seen in follow up for asthma exacerbations in 
March 1996, June 1996, July 1996, August 1996, September 
1996, and on four occasions in October 1996.  The veteran was 
last seen in January 1997 and at that time his asthma was 
still under suboptimal control.  

A June 1997 statement from Dr. G.B. indicates that veteran 
has had seven acute exacerbations of asthma from February 13, 
1997 to June 10, 1997.  Records from Dr. G.B. show that the 
veteran was further seen for asthma exacerbations in August 
1997, September 1997, November 1997, and December 1997.  On 
June 5, 1998 the veteran was admitted to the hospital with an 
asthma exacerbation.  

A review of prescriptions indicates that the veteran was 
prescribed a Medrol dose pack in June and August 1997.  
Records from Dr. A.T. confirm the veteran was seen for follow 
up of an asthma exacerbation in June 1998 and was to continue 
an oral Prednisone taper.  

The Board acknowledges that the medical evidence shows 
frequent visits to a physician for required care of asthma 
exacerbations in 1996 and 1997.  Evidence also confirms that 
the veteran was prescribed oral steroids on three occasions 
during the period of June 1997 through June 1998.  
Notwithstanding these findings, the present level of 
disability is of primary concern.  See Francisco, supra.  

On VA examination in June 2002, the veteran reported that he 
was recently hospitalized for two or three days, that he has 
approximately three to four hospitalizations per year, and 
five to six emergency room visits per year.  He also reported 
receiving Prednisone bursts, the most recent four or five 
months prior.  The Board acknowledges the history as reported 
by the veteran.  However, the record does not contain 
objective evidence documenting the required medical care.  As 
previously discussed, the veteran was provided opportunities 
to submit this information or provide authorizations for its 
release, but did not.  

VA records dated in October 2004 show the veteran presented 
to urgent care with complaints of right-sided chest pains.  
Diagnosis was atelectasis and bronchitis.  Treatment included 
Albuterol/Atrovent via nebulizer.  

The most recent PFT's show reduced results with marked 
improvement after bronchodilator.  Lung volumes and diffusion 
capacity were normal.  Interpretation was mild obstructive 
impairment with significant bronchodilator response.  Review 
of the June 2002 PFT's demonstrates entitlement to no more 
than a 10 percent evaluation.  The veteran, however, requires 
intermittent inhalational or oral bronchodilator therapy and 
a 30 percent evaluation is clearly warranted.  An evaluation 
greater than 30 percent is not warranted as the disability 
picture associated with the veteran's current level of 
disability does not more nearly approximate a 60 percent 
evaluation.  

As the preponderance of the evidence is against the claim for 
an evaluation greater than 30 percent for bronchial asthma, 
the reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2004).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The veteran contends that his service-connected bronchial 
asthma interferes with his work.  He has submitted various 
statements indicating a decrease in his yearly salary 
resulting from using all of his leave and having to take 
multiple sick days, presumably without pay.  Evidence of 
record also associates various exacerbations with the 
veteran's work environment.  The veteran reports frequent 
hospitalizations due to his bronchial asthma; but again, the 
record does not contain objective evidence confirming these 
hospitalizations.  Considering the most recent medical 
evidence of record, it does not appear that the veteran's 
bronchial asthma causes a marked interference with his 
employment beyond that contemplated in the schedular 
standards.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).


ORDER

An evaluation greater than 30 percent for bronchial asthma is 
denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


